Case 9:19-bk-11573-MB          Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40             Desc
                                Main Document    Page 1 of 10


 1   O'MELVENY & MYERS LLP
     Evan M. Jones (S.B. # 115827)
 2   Brian M. Metcalf (S.B. # 205809)
     Darren L. Patrick (S.B. # 310727)
 3   400 South Hope Street, 18th Floor
     Los Angeles, CA 90071-2899
 4   Telephone: (213) 430-6000
     Facsimile: (213) 430-6407
 5   E-mail: ejones(tz2omm.com
     E-mail: bmetcaTf@omm.com
 6   E-mail: dpatrick@omm.com

 7   Gary Svirsky (N.Y. SBN: 2899417)
     Samantha M. Indelicato (N.Y. SBN: 5598263)
 8   (pro hac vice applications pending)
     Seven Times Square
 9   New York, NY 10036
     Telephone: (212) 326-2000
10   Facsimile: (212) 326-2061
     E-mail: gsvirsky@omm.com
11   E-mail: sindelicato@omm.com

12   Attorneys for UBS AG, London Branch

13
                                 UNITED STATES BANKRUPTCY COURT
14
                   CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
15

16   In re:                                             Case No. 9:19-bk-11573-MB

17   HVI CAT CANYON, INC.,                              Chapter 11
18            Debtor.
                                                        DECLARATION OF SAMANTHA
19                                                      INDELICATO IN SUPPORT OF UBS AG,
                                                        LONDON BRANCH'S MOTION TO
20                                                      APPOINT A CHAPTER 11 TRUSTEE
21

22            I, Samantha M. Indelicato, Esq., declare under penalty of perjury and 28 U.S.C. § 1746, and
23
     that the following is true and correct to the best of my knowledge, information and belief:
24
              1.        I am a member of the bar of the State ofNewYork and am an associate with the law
25
     firm of O'Melveny & Myers LLP, Times Square Tower, 7 Times Square, New York, New York
26
     10036, attorneys for UBS AG, London Branch, the senior secured creditor to the Debtor.             I
27

28
Case 9:19-bk-11573-MB        Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40                 Desc
                              Main Document    Page 2 of 10


 1   respectfully submit this declaration in support of UBS AG, London Branch's Motion to Appoint a

 2   Chapter 11 Trustee.
 3           2.     This court held a hearing on the Debtor's use of cash collateral on October 3-4, 2019
 4
     and transcripts for those two days are not yet available. I attended the hearing and make the
 5
     following statements based on my best recollection and notes. My statements are not intended to
 6
     be verbatim recitals, nor a complete transcript, but I believe are fair and accurate summaries of the
 7

 8   matters addressed. O'Melveny & Myers LLP will seek a formal transcript and will seek permission

 9   to lodge it with the Court as soon as obtained.

10           3.     During the hearing, Mr. Grewal and Mr. Kehl testified. Following Mr. Kehl's
11
     testimony and evaluation of the budget and ~ariance report, this Court noted that the Debtor did not
12
     have enough money to pay necessary operating expenses.
13
             4.     Counsel for Santa Barbara regulators noted that the regulators have the power to and
14
     are currently considering shutting down the Debtors operations for health and safety reasons.
15

16           5.     All non-debtor, non-affiliate parties who spoke at the hearing on October 3-4, 2019

17   expressly stated the need for a Trustee. Several parties noted at the beginning of the hearing that

18   they planned to file motions to appoint a trustee by Monday, October 7, 2019.             During the
19
     Committee's closing argument, counsel for the Official Committee of Unsecured Creditors
20
     requested that the Court appoint a trustee sua sponte.
21
             6.     At the conclusion of the hearing, this Court denied the Debtor's motion for use of
22

23   cash collateral. In explaining the decision to deny use of cash collateral, this Court stated that Mr.

24   Grewal demonstrated a lack of candor. The Court also commented that Mr. Grewal needed to be

25   cajoled and heavily cross examined before admitting to certain facts regarding the companies he
26   owns.
27

28
                                                       -2-
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH'S MOTIO~ TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40                 Desc
                             Main Document    Page 3 of 10


 1          7.      The Court granted the Motion of Weitman & Moskowitz, LLP Seeking Leave to

 2   Withdraw As Attorneys for Debtor, effective as of October 21, 2019. The Debtor noted on the
 3   record that, without the use of cash collateral, it would be unable to hire replacement counsel. The
 4
     Court observed on the record that the Debtor cannot appear without counsel.
 5
            8.      Attached hereto are true and correct copies of certain exhibits offered by UBS and
 6
     admitted during the October 3-4, 2019 cash collateral hearing, including Exhibits UBS-1, UBS-2,
 7

 8   UBS-3, UBS-4, UBS-5, UBS-6, UBS-7, UBS-8, UBS-9, UBS-10, UBS-11, UBS-12, UBS-13,

 9   UBS-14, UBS-15, UBS-16, UBS-17, UBS-18, UBS-22, UBS-23, and UBS-58.

10          9.      Attached hereto as Exhibit UBS-26 is a true and correct copy of the Quitclaim Deed
11
     recorded July 19, 2019. This Quitclaim Deed transferred real property labeled Lakeview & Golco
12
     from the Debtor to GLR, LLC.
13
            10.     Attached hereto as Exhibit UBS-27 is a true and correct copy of the Quitclaim Deed
14
     recorded July 19, 2019. This Quitclaim Deed transferred real property labeled Mortensen from the
15

16   Debtor to GLR, LLC.

17          11.     Attached hereto as Exhibit UBS-28 is a true and correct copy of the Quitclaim Deed

18   recorded July 19, 2019. This Quitclaim Deed transferred the described real property from the
19
     Debtor to GRL, LLC.
20
            12.     Attached hereto as Exhibit UBS-31 is a true and correct copy of the Transcript for
21
     the hearing conducted on June 13, 2017 in In re Rincon Island Limited Partnership, Case No. 16-
22
23   33174-hdhl l, in the United States Bankruptcy Court for the Northern District of Texas, Dallas

24   Division.

25          13.     Attached hereto as Exhibit UBS-62 is a true and correct copy of the Debtor's
26   Variance Report Through Week Ending September 22, 2019.
27

28
                                                     -3-
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH'S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40              Desc
                             Main Document    Page 4 of 10


 1          14.     Attached hereto as Exhibit UBS-69 is a true and correct copy of the Transcript of

 2   the Status.Conference conducted on September 23, 2019 in the above-captioned case, in this Court.
 3          15.     Attached hereto as Exhibit UBS-70 is a true and correct copy of the Debtor's
 4
     Schedules [Docket No. 171] filed in the above-captioned case.
 5
            16.     Attached hereto as Exhibit UBS-71 is a true and correct copy of the United States'
 6
     Post-Trial Proposed Findings of Fact [Docket No. 472] in the matter of United States of America
 7

 8   and People of the State of California, Ex Rel. California Department of Fish and Wildlife and

 9   California Regional Water Quality Control Board, Central Coast Region v. HVI Cat Canyon, Inc.,

10   f/k/a Greka Oil & Gas, Inc., Case No. CV 11-05097 FMO (SSx), in the United States District Court
11
     for the Central District of California, Western Division.
12
            17.     Attached hereto as Exhibit UBS-72 is a true and correct copy of the Motion of
13
     Debtor Pursuant to 11 U.S.C. § 365(a), Fed. R. Bankr. P. 6003(c) and 6006 and Local Rule 6006-
14
     1 for Entry of Order Authorizing Assumption of Administration Agreement with GIT, Inc., Nunc
15

16   Pro Tune to the Petition Date [Docket No. 14] filed in the above-captioned case.

17          18.     Attached hereto as Exhibit UBS-73 is a true and correct copy of the Interim Order

18   Pursuant to JI U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash Collateral, Providing
19
     Adequate Protection and Setting Final Hearing Pursuant to Bankruptcy Rule 4001 [Docket No.
20
     43] entered in the above-captioned case.
21
            19.     Attached hereto as Exhibit UBS-74 is a true and correct copy of the Declaration of
22

23   Diane Sauer in Support of Dkt. Nos. 153 & 206 [ECF No. 305] filed in the above-captioned case.

24          20.     Attached hereto as Exhibit UBS-75 is a true and correct copy of the Motion of

25   Weitman & Moskowitz, LLP Seeking Leave to Withdraw As Attorneys for Debtor [ECF No. 172]
26   filed in the above-captioned case.
27

28
                                                     -4-
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH'S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB     Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40       Desc
                           Main Document    Page 5 of 10


 1   Dated: Los Angeles, California
            October 7, 2019
 2
                                                          Samantha Indelicato
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28
                                             -5-
                      DECLARATION OF SAMANTHA IND ELI CA TO IN SUPPORT OF
                UBS AG, LONDON BRANCH'S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40               Desc
                             Main Document    Page 6 of 10


  1
                                 PROOF OF SERVICE OF DOCUMENT
  2

  3   I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
      My business address is 7 Times Square, New York, New York 10036.
  4
      A true and correct copy of the foregoing document entitled DECLARATION OF SAMANTHA
  5   INDELICATO IN SUPPORT OF UBS AG, LONDON BRANCH’S MOTION TO
      APPOINT A CHAPTER 11 TRUSTEE will be served or was served (a) on the judge in
  6   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated
      below:
  7
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
  8   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 10/7/2019, I
  9   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
 10   the email address(es) indicated below:

 11          Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
             Marc S Cohen mscohen@loeb.com, klyles@loeb.com
 12
             Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
 13          Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 14          Karen L Grant kgrant@silcom.com
             Ira S Greene Ira.Greene@lockelord.com
 15
             Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 16          Brian L Holman b.holman@musickpeeler.com
 17          Razmig Izakelian razmigizakelian@quinnemanuel.com
             Jeannie Kim jkim@friedmanspring.com
 18
             Michael L Moskowitz mlm@weltmosk.com,
 19          jg@weltmosk.com;aw@weltmosk.com
             Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
 20
             Jeffrey N Pomerantz jpomerantz@pszjlaw.com
 21          Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 22          Mitchell E Rishe mitchell.rishe@doj.ca.gov
             Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
 23
             Ross Spence ross@snowspencelaw.com,
 24          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
             eau@snowspencelaw.com
 25          Christopher D Sullivan csullivan@diamondmccarthy.com,
             mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
 26
             Jennifer Taylor jtaylor@omm.com
 27          Fred Whitaker lshertzer@cwlawyers.com
 28          Emily Young pacerteam@gardencitygroup.com,
                                                1
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH’S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40                Desc
                              Main Document    Page 7 of 10


  1          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
      II. SERVED BY U.S. MAIL: On 10/7/2019, I served the following person(s) and/or entity(ies)
  2   at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States Mail, first class, postage
  3   prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to
      the judge will be completed no later than 24 hours after the document is filed.
  4
             Olivia Arden Adendorff
  5          Gibson, Dunn & Crutcher, LLP
             2100 McKinney Avenue, Suite1100
  6          Dallas, TX 75201
  7          Buganko
             930 Truxtun Avenue, Suite 102
  8          Bakersfield, CA 93301
  9          Carolyn V Carollo
             Snow Spence Green LLP
 10          2929 Allen Parkway, Suite 2800
             Houston, TX 77019
 11
             Allan B. Diamond
 12          Diamond McCarthy, LLP
             909 Fannin, Ste. 3700
 13          Houston, TX 77010
 14          Robert J. Feinstein
             Pachulski Stang Ziehl & Jones LLP
 15          780 Third Ave., 34th Floor
             New York, NY 10017
 16
             Sid J. Garabato
 17          Epiq Corporate Restructuring, LLC
             777 Third Avenue
 18          12th Floor
             New York, NY 10017
 19
             Sheryl P Giugliano
 20          Diamond McCarthy LLP
             295 Madison Avenue
 21          27th Floor
             New York, NY 10017
 22
             Steven William Golden
 23          Pachulski Stang Ziehl & Jones LLP
             780 Third Avenue, 34th Floor
 24          New York, NY 10017
 25          Ira S. Greene
             Squadron, Ellenoff, Plesent, et al
 26          551 Fifth Ave.
             New York, NY 10176
 27

 28
                                                       2
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH’S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB     Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40   Desc
                           Main Document    Page 8 of 10


  1

  2
           Ira S. Greene
  3        Locke Lord LLP
           200 Vesey Street, 20th Floor
  4        New York, NY 10281

  5        Elizabeth Mary Guffy
           2800 JP Morgan Chase Tower
  6        600 Travis
           Houston, TX 77002
  7
           Brian L. Holman
  8        Musick, Peeler & Garrett LLP
           624 S. Grand Avenue, Suite 2000
  9        Los Angeles, CA 90017

 10        Alan H. Katz
           Locke Lord LLP
 11        200 Vesey Street, 20th Floor
           New York, NY 10281
 12
           Jarrod Barclay Martin
 13        McDowell Hetherington LLP.
           1001 Fannin, Suite 2700
 14        Houston, TX 77002

 15        Kevin D. McCullough
           Rochelle McCullough L.L.P.
 16        325 N. St. Paul St., Ste. 4500
           Dallas, TX 75201
 17
           Michael L. Moskowitz
 18        Weltman & Moskowitz, LLP
           270 Madison Avenue, Suite 1400
 19        New York, NY 10016-0601

 20        Jeffrey N. Pomerantz
           Pachulski Stang Ziehl & Jones LLP
 21        10100 Santa Monica Blvd., 13th Floor
           Los Angeles, CA 90067
 22
           Mitchell Elliott Rishe
 23        California Department of Justice
           Office of the Attorney General
 24        300 S. Spring Street, Suite 1702
           Los Angeles, CA 90013
 25
           Vadim J. Rubinstein
 26        Loeb & Loeb LLP
           345 Park Avenue
 27        New York, NY 10154-0037

 28        William R. Spence
                                                  3
                     DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
               UBS AG, LONDON BRANCH’S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40                Desc
                              Main Document    Page 9 of 10


  1          Snow Spence Green LLP
             2929 Allen Pkwy., Suite 2800
  2          Houston, TX 77019-2125

  3          Ruth Stoner Muzzin
             Friedman & Springer Water LLP
  4          350 Sansome Street
             Suite 210
  5          San Francisco, CA 94104

  6          Shannon Smith Thomas
             Rochelle McCullough, LLP
  7          325 N. Saint Paul St., Ste. 4500
             Dallas, TX 75201
  8
             Patricia Tomasco
  9          Quinn Emanuel Urquhart & Sullivan
             711 Louisiana St.
 10          Suite 500
             Houston, TX 77002
 11
             Eric M. Van Horn
 12          Spencer Fane LLP
             2200 Ross Avenue
 13          Suite 4800 West
             Dallas, TX 75201
 14
             Michael D. Warner
 15          Cole Schotz P.C.
             1700 City Center Tower II
 16          301 Commerce St.
             Fort Worth, TX 76102
 17
             Weltman & Moskowitz, LLP
 18          270 Madison Ave., Ste. 1400
             New York, NY 10016-0601
 19
      III. SERVED BY OVERNIGHT FEDEX: On 10/7/2019, I served the following person(s)
 20   and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
      placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
 21   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
      mailing to the judge will be completed no later than 24 hours after the document is filed.
 22
      DEBTOR:
 23
      HVI Cat Canyon, Inc.
 24   c/o Capitol Corporate Services, Inc.
      36 S. 18th Avenue Suite D
 25   Brighton, CO 80601
 26
      ATTORNEYS FOR DEBTOR:
 27
      Weltman & Moskowitz, LLP
 28
                                                       4
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH’S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 365 Filed 10/07/19 Entered 10/07/19 21:05:40                Desc
                             Main Document     Page 10 of 10


  1   Attn: Michael L. Moskowitz
      270 Madison Ave., Ste. 1400
  2   New York, NY 10016-0601

  3
      IV. SERVED BY PERSONAL DELIVERY:
  4
      Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/7/2019 I served the following
  5
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
  6   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
  7   will be completed no later than 24 hours after the document is filed.
  8   JUDGE:
  9   Hon. Martin R. Barash
      United States Bankruptcy Court
 10   Central District of California
      21041 Burbank Boulevard, Suite 342 / Courtroom 303
 11   Woodland Hills, CA 91367
 12
      I declare under penalty of perjury under the laws of the United States of America that the
 13   foregoing is true and correct.
 14   Executed this 7th day of October, 2019, at Los Angeles, California.
 15

 16
                                                                   /s/ Samantha Indelicato
 17                                                                Samantha Indelicato
 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                       5
                        DECLARATION OF SAMANTHA INDELICATO IN SUPPORT OF
                  UBS AG, LONDON BRANCH’S MOTION TO APPOINT A CHAPTER 11 TRUSTEE
